DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's amendments and the accompanying arguments filed 04/05/2022 have been fully considered but they are not persuasive. Applicant argued the references do not teach or suggest the distance between the photosensor placement region and the anode connection hole is more than 2 microns. 
The prior art includes a display device with an anode connection hole and a photosensor placement region, as in Figures 3 and 5 of Tang, for example. In the device of Tang, there inherently exists a distance between the photosensor placement region and the anode connection hole. The prior art further teaches dimensions that naturally result in the photosensor placement region being more than 2 microns from the anode connection hole. Yeke discloses photosensors placed at the same pitch as the pixels, Figure 4 and paragraph 95, while Yamazaki discloses the pitch of the pixels can be set such that there are 15 microns between pixels, paragraph 49. The prior art taken as a whole suggests pixels and photosensor placement regions with at least 15 microns between the two. 
Furthermore, Applicant has shown no evidence of unexpected results or criticality of the claimed range of the dimension between the anode connection hole and the photosensor placement region. 
For at least these reasons, the claimed invention is none other than an obvious result of one of ordinary skill following the teachings of the prior art. The rejection is therefore maintained. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (US 2020/0328260) in view of Yeke Yazdandoost et al. (US 2020/0319731) and Yamazaki et al. (US 2011/0163331).
In reference to claim 1, Tang (US 2020/0328260) hereafter “Tang,” discloses an organic light-emitting diode (OLED) substrate for an electronic device, with reference to Figures 3 and 5, comprising: a plurality of pixel regions spaced apart from each other; wherein each of the pixel regions comprises an active region and a non-active region surrounding the active region; wherein the active region comprises: a base substrate 200, a thin-film transistor (TFT) layer disposed on the base substrate, paragraph 84, a planarization layer 120 disposed on the TFT layer, paragraph 88, and an anode disposed on the planarization layer; and wherein the anode is in contact with the TFT layer via an anode connection hole that passes through the planarization layer, paragraph 89; and wherein the non-active area comprises a photosensor placement region, R-sen in Figure 5, on the non-active area, the photosensor placement region is spaced apart from the anode connection hole; and wherein the photo sensor placement region is configured to dispose a photosensor, paragraphs 64-68.
Tang does not disclose the electronic device has a camera module or the photosensor is of the camera module, or a distance between the photosensor placement region and the anode connection hole is more than 2 microns.
Yeke Yazdandoost et al. (US 2020/0319731), hereafter “Yeke,” discloses an organic light-emitting diode (OLED) substrate for an electronic device having a camera module wherein a photosensor placement region, shaded diamonds 406 in Figure 4, paragraphs 92 and 93, is configured to dispose a photosensor of a camera module, paragraph 21.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the electronic device to have a camera module and the photosensor to be of the camera module. To do so would have merely been to apply a known technique to a known device ready for improvement to yield predictable results, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007), MPEP 2143 I. D, as suggested by Yeke, paragraph 21.
Yeke does not disclose a distance between the photosensor placement region and the anode connection hole is more than 2 microns.
Tang discloses the anode connection hole located below the anode, Figure 5, and Yeke discloses photosensors disposed at the same pitch as the pixels, paragraph 95.
Yamazaki et al. (US 2011/0163331) hereafter “Yamazaki,” discloses an OLED display device including teaching a width between pixels of 15 microns, paragraph 49.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a distance between the photosensor placement region and the anode connection hole to be more than 2 microns. One would have been motivated to do so in order to place the sensors at the same pitch as the pixels, paragraph 95 of Yeke.
In reference to claim 3, Tang discloses a shape of the photosensor placement region is a regular shape, square R-sen, G-sen, etc. in Figure 3.
	In reference to claim 4, Tang discloses the TFT layer comprises: an active layer 211 disposed on the base substrate; a first gate insulating layer 212 covering the base substrate and the active layer; a first gate 213 disposed on the first gate insulating layer; a second gate insulating layer 112 covering the first gate insulating layer and the first gate; a second gate 214 disposed on the second gate insulating layer; an interlayer insulating layer 116 covering the second gate insulating layer and the second gate; and a source and a drain 215 disposed on the interlayer insulating layer, paragraph 84.
	In reference to claims 5 and 6, Tang discloses the source is in contact with the active layer via a source connection hole that passes through the interlayer insulating layer, the second gate insulating layer, and the first gate insulating layer, and
the drain is in contact with the active layer via a drain connection hole that passes through the interlayer insulating layer, the second gate insulating layer, and the first gate insulating layer, paragraph 84.
In reference to claim 7, Tang discloses the anode is in contact with the drain via an anode connection hole that passes through the planarization layer, paragraph 89.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (US 2020/0328260) in view of Yeke Yazdandoost et al. (US 2020/0319731) and Yamazaki et al. (US 2011/0163331) as applied to claim 1 above and further in view of Kim et al. (US 2010/0001639).
In reference to claim 8, Tang does not disclose the OLED substrate further comprises a buffer layer disposed between the base substrate and the TFT layer.
Kim et al. (US 2010/0001639), hereafter “Kim,” discloses an OLED substrate including teaching a buffer layer, 211 in Figure 3, disposed between the base substrate 100 and the TFT layer, paragraph 40. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a buffer layer to be disposed between the base substrate and the TFT layer. One would have been motivated to do so in order to planarize the substrate and prevent the diffusion of impurities, paragraph 36.
In reference to claim 9, Tang discloses the OLED substrate further comprises a pixel defining layer 217 disposed on the planarization layer.
Tang does not disclose Tang discloses the pixel defining layer disposed on the anode, the pixel defining layer defines a through hole in the pixel defining layer, and the through hole exposes the anode.
Kim teaches a pixel defining layer, 219 in Figure 3, disposed on the anode 231, the pixel defining layer defines a through hole in the pixel defining layer, and the through hole exposes the anode, paragraph 45. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the pixel defining layer to be disposed on the anode, the pixel defining layer defines a through hole in the pixel defining layer, and the through hole exposes the anode. One would have been motivated to do so in order to prevent the concentration of electric field on the edges of the pixel electrode to prevent a short circuit between the pixel electrode and the counter electrode, paragraph 45.
In reference to claim 10, Tang does not disclose a material of the base substrate is polyimide.
Kim teaches a material of the base substrate is polyimide, paragraph 34. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a material of the base substrate is polyimide. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). In this case substituting one substrate material for another. 
                                                                                                                                                                             Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717. The examiner can normally be reached M-F 8:00-4:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN R JUNGE/            Primary Examiner, Art Unit 2897